TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00811-CR



                              Karl Dean Stahmann, Appellant

                                              v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
         NO. CR2011-031, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Karl Dean Stahmann has filed a motion to dismiss this appeal. The motion

is signed by appellant and by his counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.



                                           __________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: February 20, 2015

Do Not Publish